DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 10,201,071 B1).

Regarding claim 1, Lin discloses an electronic device, comprising: 
a first shell (Fig. 1 element 11) comprising a first ring-shaped retaining wall (as shown in Fig. 1) and a resisting portion (Fig. 1 element 13), wherein an upper end face of the first ring-shaped retaining wall has a butting portion (as shown in Fig. 5 element 110), the first ring-shaped retaining wall has a first notch (as shown in Fig. 1 at arrow for reference character 111), the resisting portion is located inside the first ring-shaped retaining wall and adjacent to the first notch (as shown in Fig. 1), and a height of the resisting portion is greater than that of the first ring-shaped retaining wall (as shown in Fig. 1); 
a second shell (Fig. 1 element 12) comprising a second ring-shaped retaining wall (as shown in Fig. 1), wherein an upper end face of the second ring-shaped retaining wall has a matching element (Fig. 5 element 120), and the second ring-shaped retaining wall has a second notch (Fig. 1 element 10), wherein the first notch corresponds to the second notch (as shown in Fig. 2), and the butting portion is engaged with the matching element to form an accommodating space between the first shell and the second shell (as shown in Fig. 5); and 
a circuit board (Fig. 5 element 2) located in the accommodating space (as shown in Fig. 5), wherein the resisting portion is adjacent to the circuit board (as shown in Fig. 5).

Regarding claim 2, Lin discloses the device as set forth in claim 1 above and further wherein the resisting portion comprises a body (Fig. 1 element 131) and a protrusion (Fig. 1 element 132), wherein the body is connected to one side of the protrusion (as shown in Fig. 1), the protrusion extends toward a side surface of the circuit board (as shown in Fig. 3), the protrusion has a resisting surface (as shown in Fig. 1 wherein the thin end surface of the protrusion is interpreted as the resisting surface), and a distance between the resisting surface and the circuit board is smaller than a distance between the body and the circuit board (wherein the resisting surface is the surface of the resisting portion closest to the circuit board, as shown in Fig. 5, and is therefore closer than any other portion of the resisting portion to the circuit board, including the base).

Regarding claim 3, Lin discloses the device as set forth in claim 2 above and further wherein the resisting portion further comprises a supporting arm (Fig. 3 element 130) connected to another side of the protrusion (as shown in Fig. 3), wherein the supporting arm extends toward the side surface of the circuit board and protrudes from a surface of the protrusion (as shown in Fig. 3).

Regarding claim 4, Lin discloses the device a set forth in claim 1 above and further wherein the first shell further comprises a protruding rib (Fig. 1 element 131) and a bottom plate (as shown in Fig. 1 at the arrow for reference character 112), wherein the first ring-shaped retaining wall and the resisting portion are connected to the bottom plate (as shown in Fig. 1), the protruding rib is attached to the resisting portion (as shown in Fig. 1), one end of the protruding rib is connected to the bottom plate (as shown in Fig. 5), and another end of the protruding rib extends to an inner side of the second ring-shaped retaining wall (as shown in Figs. 1 and 5).

Regarding claim 5, Lin discloses the device a set forth in claim 2 above and further wherein the first shell further comprises a protruding rib (Fig. 1 element 130) and a bottom plate (as shown in Fig. 1 at the arrow for reference character 112), wherein the first ring-shaped retaining wall and the resisting portion are connected to the bottom plate (as shown in Fig. 1), the protruding rib is attached to the resisting portion (as shown in Fig. 1), one end of the protruding rib is connected to the bottom plate (as shown in Fig. 5), and another end of the protruding rib extends to an inner side of the second ring-shaped retaining wall (as shown in Figs. 1 and 5).

Regarding claim 6, Lin discloses the device a set forth in claim 3 above and further wherein the first shell further comprises a protruding rib (Fig. 1 element 130) and a bottom plate (as shown in Fig. 1 at the arrow for reference character 112), wherein the first ring-shaped retaining wall and the resisting portion are connected to the bottom plate (as shown in Fig. 1), the protruding rib is attached to the resisting portion (as shown in Fig. 1), one end of the protruding rib is connected to the bottom plate (as shown in Fig. 5), and another end of the protruding rib extends to an inner side of the second ring-shaped retaining wall (as shown in Figs. 1 and 5).

Regarding claim 7, Lin discloses the device as set forth in claim 4 above and further wherein the first shell further comprises a supporting wall (Fig. 1 element 130), wherein the supporting wall is attached to the body (as shown in Fig. 1), and one end of the supporting wall is connected to the bottom plate (as shown in Fig. 5).

Regarding claim 8, Lin discloses the device as set forth in claim 1 above and further wherein the resisting portion comprises a first resisting wall (Fig. 3 element 132) and a second resisting wall (Fig. 3 element 131), wherein the first resisting wall is connected to an inner side of the first ring-shaped retaining wall (as shown in Fig. 3), the first resisting wall is spaced from the second resisting wall (as shown in Fig. 3), the second resisting wall comprises a resisting wall portion and a bulge portion (as shown in Annotated Fig. 3), wherein the bulge portion is connected to the resisting wall portion (as shown in Fig. 3), extends toward a side surface of the circuit board (as shown in Fig. 5), and has a resisting surface (as shown in Fig. 1 wherein the thin end surface of the protrusion is interpreted as the resisting surface), and a distance between the resisting surface and the circuit board is smaller than a distance between the resisting wall portion and the circuit board (wherein the resisting surface is the surface of the resisting portion closest to the circuit board, as shown in Fig. 5, and is therefore closer than any other portion of the resisting portion to the circuit board, including the base).

Regarding claim 9, Lin discloses the device as set forth in claim 8 above and further wherein the resisting portion further comprises a partition wall (Fig. 3 element 130) located between the first resisting wall and the second resisting wall (as shown in Fig. 3) and connected to the first resisting wall and the second resisting wall (as shown in Fig. 3).

Regarding claim 10, Lin discloses the device as set forth in claim 1 above and further wherein the first shell further comprises a reinforcing wall (Fig. 1 element 132) and a bottom plate (as shown in Fig. 1 at arrow for reference character 112), wherein the reinforcing wall extends toward the resisting portion from the bottom plate and is connected to the resisting portion (as shown in Fig. 1).

Regarding claim 11, Lin discloses a protective shell, comprising: 
a first shell (Fig. 1 element 11) comprising a first ring-shaped retaining wall (as shown in Fig. 1) and a resisting portion (Fig. 1 element 13), wherein an upper end face of the first ring-shaped retaining wall has a butting portion (as shown in Fig. 5 element 110), the first ring-shaped retaining wall has a first notch (as shown in Fig. 1 at arrow for reference character 111), the resisting portion is located inside the first ring-shaped retaining wall and adjacent to the first notch (as shown in Fig. 1), and a height of the resisting portion is greater than that of the first ring-shaped retaining wall (as shown in Fig. 1); and
a second shell (Fig. 1 element 12) comprising a second ring-shaped retaining wall (as shown in Fig. 1), wherein an upper end face of the second ring-shaped retaining wall has a matching element (Fig. 5 element 120), and the second ring-shaped retaining wall has a second notch (Fig. 1 element 10), wherein the first notch corresponds to the second notch (as shown in Fig. 2), and the butting portion is engaged with the matching element to form an accommodating space between the first shell and the second shell (as shown in Fig. 5).

Regarding claim 12, Lin discloses the shell as set forth in claim 11 above and further wherein the resisting portion comprises a body (Fig. 1 element 131) and a protrusion (Fig. 1 element 132), wherein the body is connected to one side of the protrusion (as shown in Fig. 1), and the protrusion protrudes from a surface of the body (as shown in Fig. 3), and having a resisting surface (as shown in Fig. 1 wherein the thin end surface of the protrusion is interpreted as the resisting surface).

Regarding claim 13, Lin discloses the device as set forth in claim 12 above and further wherein the resisting portion further comprises a supporting arm (Fig. 3 element 130) connected to another side of the protrusion (as shown in Fig. 3) and protrudes from the surface of the protrusion (as shown in Fig. 3).

Regarding claim 14, Lin discloses the shell a set forth in claim 11 above and further wherein the first shell further comprises a protruding rib (Fig. 1 element 131) and a bottom plate (as shown in Fig. 1 at the arrow for reference character 112), wherein the first ring-shaped retaining wall and the resisting portion are connected to the bottom plate (as shown in Fig. 1), the protruding rib is attached to the resisting portion (as shown in Fig. 1), one end of the protruding rib is connected to the bottom plate (as shown in Fig. 5), and another end of the protruding rib extends to an inner side of the second ring-shaped retaining wall (as shown in Figs. 1 and 5).

Regarding claim 15, Lin discloses the shell a set forth in claim 12 above and further wherein the first shell further comprises a protruding rib (Fig. 1 element 130) and a bottom plate (as shown in Fig. 1 at the arrow for reference character 112), wherein the first ring-shaped retaining wall and the resisting portion are connected to the bottom plate (as shown in Fig. 1), the protruding rib is attached to the resisting portion (as shown in Fig. 1), one end of the protruding rib is connected to the bottom plate (as shown in Fig. 5), and another end of the protruding rib extends to an inner side of the second ring-shaped retaining wall (as shown in Figs. 1 and 5).

Regarding claim 16, Lin discloses the shell a set forth in claim 13 above and further wherein the first shell further comprises a protruding rib (Fig. 1 element 130) and a bottom plate (as shown in Fig. 1 at the arrow for reference character 112), wherein the first ring-shaped retaining wall and the resisting portion are connected to the bottom plate (as shown in Fig. 1), the protruding rib is attached to the resisting portion (as shown in Fig. 1), one end of the protruding rib is connected to the bottom plate (as shown in Fig. 5), and another end of the protruding rib extends to an inner side of the second ring-shaped retaining wall (as shown in Figs. 1 and 5).

Regarding claim 17, Lin discloses the shell as set forth in claim 14 above and further wherein the first shell further comprises a supporting wall (Fig. 1 element 130), wherein the supporting wall is attached to the body (as shown in Fig. 1), and one end of the supporting wall is connected to the bottom plate (as shown in Fig. 5).

Regarding claim 18, Lin discloses the shell as set forth in claim 11 above and further wherein the resisting portion comprises a first resisting wall (Fig. 3 element 132) and a second resisting wall (Fig. 3 element 131), wherein the first resisting wall is connected to an inner side of the first ring-shaped retaining wall (as shown in Fig. 3), the first resisting wall is spaced from the second resisting wall (as shown in Fig. 3), and the second resisting wall comprises a resisting wall portion and a bulge portion (as shown in Annotated Fig. 3), wherein the bulge portion is connected to the resisting wall portion (as shown in Fig. 3), protrudes from a surface of the resisting wall portion, and has a resisting surface (wherein the resisting surface is the surface of the resisting portion closest to element 2, as shown in Fig. 5, and is therefore closer than any other portion of the resisting portion to element, including the base).

Regarding claim 19, Lin discloses the shell as set forth in claim 18 above and further wherein the resisting portion further comprises a partition wall (Fig. 3 element 130) located between the first resisting wall and the second resisting wall (as shown in Fig. 3) and connected to the first resisting wall and the second resisting wall (as shown in Fig. 3).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841